                 Case 2:18-cr-00170-JAM Document 35 Filed 08/19/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   SAM STEFANKI
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00170-JAM

12                                Plaintiff,            STIPULATION REGARDING BRIEFING
                                                        SCHEDULE ON MOTION TO SUPPRESS;
13                          v.                          FINDINGS AND ORDER

14   DAVID ANTHONY MCDANIELS,                           DATE: September 15, 2020
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez

16

17                                             STIPULATION

18          1.      By previous order, this matter is set for a hearing on September 15, 2020, on the

19 defendant’s motion to suppress evidence. ECF No. 33. A three-day jury trial is currently set for

20 November 2, 2020. ECF No. 33. Time under the Speedy Trial Act is excluded through November 2,

21 2020, pursuant to Local Codes T4 and E. ECF No. 33.

22          2.      By this stipulation, the defendant now moves to vacate and reset the briefing schedule

23 and date previously set for the suppression hearing. The parties respectfully request that the Court set

24 the following schedule:

25                  a)     A hearing on the defendant’s motion to suppress evidence to occur on

26          September 29, 2020, at 9:30 a.m. See ECF No. 27.

27                  b)     The government’s opposition brief to the defendant’s motion to suppress to be

28          filed by September 15, 2020.

      STIPULATION RE BRIEFING SCHEDULE ON MOTION TO      1
      SUPPRESS
             Case 2:18-cr-00170-JAM Document 35 Filed 08/19/20 Page 2 of 2


 1                c)     Any reply to the government’s opposition brief to be filed by September 22, 2020.

 2                d)     A three-day jury trial will remain scheduled to begin on November 2, 2020, at

 3        9:00 a.m., with a trial confirmation hearing on October 6, 2020. See ECF No. 33.

 4

 5        IT IS SO STIPULATED.

 6

 7

 8   Dated: August 18, 2020                               MCGREGOR W. SCOTT
                                                          United States Attorney
 9

10                                                        /s/ SAM STEFANKI
                                                          SAM STEFANKI
11                                                        Assistant United States Attorney

12

13   Dated: August 18, 2020                               /s/ MICHAEL D. LONG
                                                          MICHAEL D. LONG
14                                                        Counsel for Defendant
                                                          DAVID ANTHONY MCDANIELS
15

16

17
                                          FINDINGS AND ORDER
18
          IT IS SO FOUND AND ORDERED this 18th day of August, 2020.
19

20                                                        /s/ John A. Mendez
                                                     THE HONORABLE JOHN A. MENDEZ
21                                                   UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28

     STIPULATION RE BRIEFING SCHEDULE ON MOTION TO    2
     SUPPRESS
